Citation Nr: 1727420	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies).


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2014 rating decision in which the RO denied the Veteran's claim of entitlement to a TDIU.  That same month, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in February 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015.

The Board notes that additional evidence was associated with the claims file, to  include vocational rehabilitation records, after the February 2015 SOC. Subsequently, the Veteran submitted duplicative vocational rehabilitation records (career scope summary report) and provided a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  Although a waiver is not required for evidence submitted by the Veteran, as the VA Form 9 in this case was received after February 2, 2013, a waiver is required for evidence otherwise added to the record.   See 38 C.F.R. §§ 20.800, 20.1304 (2016); see also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013). However, as the Board is remanding the claim on appeal, the AOJ will have opportunity to review all additional evidence received on remand, the Veteran is not prejudiced by the Board considering  evidence for which a waiver has not been provided for the limited purpose of issuing a comprehensive remand.

In June 2017, the Interim Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


For the reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

Although the Veteran is primarily seeking a TDIU for his service-connected eczematoid dermatitis (skin condition), as reflected in his April 2013 application, the .  The Board notes that all service-connected disabilities are considered in this TDIU adjudication. 

The Veteran has been awarded service connection for eczematoid dermatitis (rated as 60 percent disabling from August 24, 2007); bilateral sensorineural hearing loss (rated as 30 percent disabling from May 18, 2006); and tinnitus (rated as 10 percent disabling from November 7, 2000).  The combined disability rating for compensation was 80 percent from August 24, 2007.  Accordingly, the percentage requirements for a scheduler TDIU are met.  See 38 C.F.R. § 4.16(a).  

The remaining question for consideration is whether his service-connected disabilities render him unemployable.  However, the record does not include sufficient medical information in this regard.

In May 2013, the Veteran was afforded a VA examination for evaluation of his skin condition.  In that examination report, the examiner found that the Veteran's skin condition impacts his ability to work, noting only that the  Veteran reported problems with concentration and sleep due to itching symptoms associated with his skin condition.
Pertinent to the claim on appeal, in February 2016 the Veteran filed an application for vocational rehabilitation.  In a March 2016 counseling record narrative report, the counselor found that the Veteran had a serious employment handicap and achievement of vocational goals could not be determined.  The counselor noted consideration of service-connected eczema, hearing loss, and tinnitus; and, nonservice-connected heart condition.  As rationale, the counselor explained that achievement of vocational goals was uncertain because the Veteran reported that flare-ups from his skin condition prevent him from focusing.  He also reported that itching and burning symptoms prevent him from wearing appropriate work attire because he has to apply topical treatment.  The counselor noted the Veteran's report that he is the primary caretaker for his terminally-ill wife and that he "is unsure if he truly wants to return to work or if he would rather remain home spending time with his wife while she is ill."  The counselor stated that because the Veteran's availability to participate in the program may be an issue, then feasibility for employment is uncertain.  Subsequently, in April 2016 the Veteran withdrew his participation in the VA vocational rehabilitation program.  Although the counselor indicated consideration of all service-connected disabilities, the counselor only provided findings on the individual functional effects of the Veteran's service-connected skin condition.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  Nonetheless, as examiners are responsible for providing a full description of the effects of disability upon a person's ordinary activity, to include employment, the Board finds that a VA examination to obtain such findings would  be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  See also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, neither the VA examiner nor the counselor provided comments as to the individual and collective functional effects of all the Veteran's service-connected disabilities.  Therefore, on remand, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.   As service-connection has been established for only physical disabilities, and the Veteran's skin condition is his most significant disability (rated as 60 percent disabling), the Board finds that the AOJ should arrange for the Veteran to under a VA skin diseases examination.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, the notice of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from Battle Creek VA Medical Center (VAMC), dated through January 2014.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent evaluation and/or treatment of the Veteran from Battle Creek VAMC since January 2014 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include pertinent, private (non-VA) records, explaining that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from Battle Creek VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2014.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA skin diseases examination, by an appropriate physician, to obtain information as to the individual and combined effects of his service-connected disabilities..
The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
Based on examination of the Veteran and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected eczematoid dermatitis on his ability to perform activities of daily living, to include the physical acts required for gainful employment
Also, based on review of record, and interview with the Veteran, the examiner should fully describe the functional effects of each of the Veteran's other  service-connected disabilities - currently,  bilateral sensorineural hearing loss and tinnitus-on his ability to perform activities of daily living, to include the physical acts required for gainful employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of all of the Veteran's service-connected disabilities on his ability to perform the physical acts required for substantially gainful employment.

In doing so, the examiner should describe what types of employment activities would be limited because of service-connected disabilities, what type of employment would be limited (if any), and whether any limitation on employment is likely to be permanent.
In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence- to include vocational rehabilitation records and the May 2013 VA examination report-as well as all lay assertions.    Notably, the  examiner may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.
All examiner findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

5. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
7. After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for a TDIU.
If the Veteran fails, without good cause, to report to the schedule examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all evidence  added to the claims file since the last adjudication in the February 2015 SOC-to include vocational rehabilitation and other records, notwithstanding any waiver received) and legal authority.
8. If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

